
	

113 HR 2999 IH: Accurate Background Check Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2999
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Ellison (for
			 himself, Ms. Norton,
			 Mr. Rangel,
			 Mr. Scott of Virginia, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for
		  procedures ensuring accuracy in employment-related exchanges of records and
		  information, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accurate Background Check Act of
			 2013 or as the ABC Act of
			 2013.
		2.Procedures
			 relating to employment-related exchanges of records and
			 informationSection 534 of
			 title 28, United States Code, is amended by adding at the end the following:
			
				(g)Employment with
				Federal Government or Federal contractor
					(1)Procedures to
				ensure accuracy of recordsThe Attorney General shall by rule provide
				for procedures to ensure that any records and information exchanged under this
				section for purposes of employment background checks are as accurate and
				complete as is reasonably possible.
					(2)Necessary
				elements of proceduresThe
				procedure under paragraph (1) shall ensure that, if a record or information is
				determined to be inaccurate or incomplete, then not later than 10 days after a
				request for an exchange of the record or information is made and prior to
				releasing the record or information to the requesting entity, the Attorney
				General shall correct or, if appropriate, delete or amend that information,
				and—
						(A)conduct research
				in whatever State and local recordkeeping systems are available in order to
				obtain complete data;
						(B)maintain a
				disposition document database that contains information obtained pursuant to
				subparagraph (A) that cannot otherwise be posted or maintained and searched in
				other databases;
						(C)search the
				disposition document database established pursuant to subparagraph (B) and any
				other Federal databases that contain relevant disposition information;
				and
						(D)notify each
				appropriate reporting jurisdiction of any updated information obtained pursuant
				to this paragraph.
						(3)Completeness of
				record or informationFor
				purposes of this subsection, a record or information is incomplete if that
				record or information indicates that an arrest was made and does not include
				the disposition of that arrest.
					(4)Opportunity to
				review records or informationIn connection with an exchange of a record
				or information under this section for purposes of employment background checks,
				the Attorney General shall, prior to the exchange—
						(A)obtain a statement of consent signed by the
				subject of such record or information authorizing the exchange of a record or
				information;
						(B)provide the applicant an opportunity to
				obtain a copy of the record or information upon request and to challenge the
				accuracy and completeness of that record or information;
						(C)promptly notify
				the requesting entity of any such challenge;
						(D)not later than 30
				days after the challenge is made, complete an investigation of the
				challenge;
						(E)provide to the
				applicant the specific findings and results of that investigation; and
						(F)enter such
				findings in the disposition document database established pursuant to paragraph
				(2)(B).
						(5)Report of
				Attorney GeneralNot later
				than 2 years after the date of enactment of this Act, the Attorney General
				shall submit a report to Congress that includes—
						(A)the number of requests for information made
				under this section;
						(B)appropriate
				statistical information to determine whether the exchange of records or
				information about arrests that did not result in convictions is affecting the
				employment opportunities of applicants to whom those records or information
				pertain;
						(C)any prolonged
				failure of a reporting jurisdiction to comply with a request by the Attorney
				General for information about dispositions of arrests;
						(D)the percentage of
				missing arrest dispositions located within the time limit required by this Act;
				and
						(E)the number of
				successful and unsuccessful challenges to the accuracy and completeness of
				records or information.
						(6)Certain other
				parties included as authorized officials for exchanges under this
				subsectionFor purposes of
				exchanges under this subsection, the term employment background
				checks includes background investigations authorized by Executive Order
				10450, background investigations authorized by Homeland Security Presidential
				Directive 12, and any exchanges made pursuant to section 70105(d) of title 46,
				United States
				Code.
					.
		
